IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00238-CR

                    IN RE MICHAEL ANTHONY MOORE


                               Original Proceeding


                                      ORDER


      Michael Anthony Moore’s August 31, 2014 document entitled “Entry of Special

Appearance and Motion to Strike Respondent Response to Relator’s Petition for Writ of

Mandamus” was received and filed on September 10, 2014. To the extent it requests

relief that is not moot by the issuance of our September 4, 2014 opinion, that relief is

denied.

                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 25, 2014
In re Moore   Page 2